UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7003


ROGER CARL BERRY,

                Plaintiff - Appellant,

          v.

BEVERLY EAVES PERDUE; ALVIN W. KELLER; MARY S. POLLARD; KEN
BUTLER; EXECUTIVE DIRECTOR, North Carolina Prisoner Legal
Services,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-ct-03154-FL)


Submitted:   February 16, 2012             Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Carl Berry, Appellant Pro Se.            Elizabeth F. Parsons,
Assistant  Attorney General, Raleigh,           North  Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roger Carl Berry seeks to appeal the district court’s

order dismissing his claims against four defendants.                     This court

may   exercise     jurisdiction     only    over    final      orders,   28     U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);    Fed.    R.     Civ.   P.    54(b);    Cohen     v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Berry seeks to appeal is neither a final order * nor an

appealable interlocutory or collateral order.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We deny Berry’s

motion     to   compel   legal     documents.        We     dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          DISMISSED




       *
        Although the order dismissed claims against certain
defendants, it was not certified as final under Fed. R. Civ. P.
54(b).



                                        2